DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/8/2022 has been entered.
Claims 3-9, 11 and 17-18 have been canceled, claims 19-27 have been withdrawn from consideration as being drawn to non-elected subject matter, and claims 1-2, 10 and 12-16 have been considered on the merits. All arguments have been fully considered. 
 Response to Amendment
	The claim rejection under 35 USC §112(a) has been withdrawn due to the instant amendment. 
	The claim rejection under 35 USC §103 has been withdrawn due to the instant amendment. 
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 10 and 12-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 2, discloses “in order recited”. It is not clear what this phrase intends to point out. The phrase does not refer to any particular subject matter with regard to the “recited”. While it appears to point out the steps disclosed, however, it is vague without what this limitation intends to refer to. As each of the steps of claim 1 disclosed referring a previous step, applicant is advised to delete this limitation.
Claim 1 discloses the step (5) to obtain the cell sheet having layered CSCs consisting of about 10 layers or about 50 layers. It is noted that the limitation of “multilayered” in the previous claim set has been deleted. However, the sheet having 10-50 layers would be still interpreted as multilayered. As discussed in the previous OA mailed on 6/10/2022, the claimed cell sheet is formed by mixing the hydrogel solution and the cells, and the resulting solidified hydrogel with the cells uniformly distributed in the hydrogel in a mold cannot form distinct layers of 10 to 50 layers. It is the examiner’s understanding that the sheet formed by the claimed invention is rather be a single layer with different thickness based on the dimension of the hydrogel formed in a mold (stressed culture condition) and the cell concentration. 
Applicant is advised to delete the limitation directed to the number of layers in claim 1.
Claim 16 discloses “angiopoietin derivatives of angiopoietin” and “FGF derivatives of FGF”. It is not clear what this term intends to point out. While it appears that the term would be “angiopoietin derivatives”/ “FGF derivatives”  or “derivatives of angiopoietin”/ “derivatives of FGF”, however, the instant term is not clear what the subject matter it is.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
	Claim 16 discloses “angiopoietin derivatives of angiopoietin” and “FGF derivatives of FGF”. It is understood that this limitation was introduced in the amendment filed on 5/17/2022 by amending the term “angiopoietin based” and “FGF based”. As discussed above, the term itself is awkward as it is with regard to its meaning. Furthermore, the term “derivatives” is not supported by the originally filed application. Therefore, these terms introduce new matter to the instant application. Applicant is advised to amend the term as “angiopoietin” and “FGF” instead of “angiopoietin derivatives of angiopoietin” and “FGF derivatives of FGF”, respectively.
In amended cases, subject matter not disclosed in the original application is sometimes added and a claim directed thereto. Such a claim is rejected on the ground that it recites elements without support in the original disclosure under 35 U.S.C. 112, first paragraph, Waldemar Link, GmbH & Co. v. Osteonics Corp. 32 F.3d 556, 559, 31 USPQ2d 1855, 1857 (Fed. Cir. 1994); In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981). See MPEP § 2163.06 - § 2163.07(b) for a discussion of the relationship of new matter to 35 U.S.C. 112, first paragraph. New matter includes not only the addition of wholly unsupported subject matter, but may also include adding specific percentages or compounds after a broader original disclosure, or even the omission of a step from a method. See MPEP § 608.04 to § 608.04(c). See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) and MPEP § 2163.05 for guidance in determining whether the addition of specific percentages or compounds after a broader original disclosure constitutes new matter.
	
Claims 1-2, 10, 12-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
(1) “Stressed culture condition” and “Non-stressed culture condition”
The instant claims disclose “stressed culture condition” and “non-stressed culture condition”. 
In the previous claim set, the stressed culture conditions of step (3) in which the physical support is applied comprises casting the fibrin hydrogel comprising the CSCs embedded therein  on a circular, rectangular, or square mold. It was understood that the stressed culture conditions are provided by the casting the hydrogel with CSCs on/in the mold. However, upon instant amendment, the limitation has been deleted, and the physical support is limited as a mold. The scope of “stressed culture condition” without any limitation would be extremely broad to encompass any physical and/or chemical conditions. While the claims disclose “physical support”, and the physical support appears to provide “stressed” conditions, however, there is no clear link in the claims whether the physical support is a stressed condition as claimed, i.e. stressed culture conditions. The instant specification does not provide sufficient written description to the entire scope of the “stressed culture condition”.  
Regarding “non-stressed culture condition”, the claims do not particularly limit what the “non-stressed culture condition” is, and thus, the term is extremely broad and there is no particular definition given to the term. The specification does not provide sufficient description to the term “non-stressed culture condition”. The specification discloses “free-floating culture condition” as a single example of the “non-stressed culture condition”. There is no other examples or description what the scope of the non-stressed culture condition is.
M.P.E.P. §2163 recites, “The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus…when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus.”
Applicant is advised to replace the term “stressed culture conditions” and “non-stressed culture conditions” with “physical support” or “a mold” and “free-floating culture condition”.

(2) “Derivatives”
	Applicant generically claims a method employing “derivatives” of angiopoietin or FGF (claim 16), however the specification does not contain an adequate description for the entire scope of this limitation and thus the claims.  The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

Response to Arguments
Applicant’s arguments have been fully considered based on the instant amendment and are persuasive, and the previous claim rejections under 35 USC §112(a) has been withdrawn upon the instant amendment. Regarding the 103 rejection, the claim rejection has been withdrawn as the instant claims utilize a transitional phrase of “consisting of”.
Regarding the 35 USC §112(b), the instant amendment has amended to delete the term “multilayered”. However, the claims still contain the claimed sheet has 10 up to 50 layers (step (5) of claim 1). As discussed above, this limitation is considered the same as “multilayered” and inconsistent with the disclosure of the instant specification.
Regarding the new matter rejection to claim 16, as indicated, the previous amendment filed on 5/17/2022 has introduced new matter, and applicant is advised to delete the terms.
Regarding the written description rejection to “stressed” and “non-stressed” culture conditions, applicant is advised to remove these terms and amend the claims to use “physical support” and “free-floating culture condition” instead.
The claims are free of prior art.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAEYOON KIM whose telephone number is (571)272-9041. The examiner can normally be reached 9-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER PARAS can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAEYOON KIM/           Primary Examiner, Art Unit 1631